Action to recover damages for personal injuries sustained by plaintiff through the alleged negligence of the defendant-appellant when plaintiff fell into an unguarded areaway in the public sidewalk adjacent to the building owned by the latter. A few minutes before the accident the door covering the areaway had been left open and in an unguarded condition by an employee of the appellant’s tenant. Judgment was entered upon a verdict in favor of the plaintiff against the defendant-appellant for damages. An order denying the latter’s motion for a new trial was entered. From that judgment and order defendant appeals. Judgment and order unanimously affirmed, with costs. The case of Kirby v. Newman (239 N. Y. 470), upon which appellant relies for reversal, is ■without application in this ease, in which the only question of defendant owner’s negligence submitted to the jury had relation to his alleged violation of a municipal ordinance which in effect required the thorough safeguarding of such an areaway when the doors thereof were open. The evidence amply supports the jury’s finding of negligence, which is in accordance with law. Present —- Hagarty, Carswell, Johnston, Taylor and Close, JJ.